Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims  1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

   	 Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claims 1, 10 and 18 are very close to the cited prior arts,  Solinger et al. (US 2018/0136992)  and Els et al. (US 2016/0042407). However, the features “wherein the respective priority for each item of the plurality of visual information items represents a priority in terms of the item serving as a result relative to a pacing goal for the item for a defined time interval; selecting, by the processing system, in accordance with the plurality of respective values, a first item of the plurality of visual information items to be the result, wherein the selecting comprises ignoring visual information items included in the plurality of visual information items that have met their respective pacing goal for the defined time interval; providing the result, by the processing system, to the user application; directing, by the processing system, an aggregation of first data from a real-time stream of transactions with second data from one or more other streams received at a publish or subscribe and messaging queueing subsystem to generate aggregated data; executing, by the processing system, a control loop feedback process using at least a portion of the aggregated data to generate a pacing result; and applying, by the processing system, the pacing result to one or more of the plurality of respective values”, when taken in the context of the claim as a whole , was not uncovered in the prior art teachings.

	Dependent claims 2-9, 12-17 and  19-20  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194